Citation Nr: 0947544	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-37 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1980 to April 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO).  

The Board observes that, in November 2005, the Veteran filed 
a notice of disagreement with regard to the RO's February 
2005 denial of his claim for entitlement to compensation 
under 38 U.S.C.A. § 1151 for erosive esophagitis.  Although 
the RO issued a statement of the case in May 2008 with regard 
to this issue, the Veteran has not submitted a substantive 
appeal.  The Court of Appeals for Veterans Claims (Court) 
recently held that failure to file a timely substantive is 
not a jurisdictional predicate to the Board's adjudication of 
a claim, and that VA may waive any issue of timeliness in the 
filing of the substantive appeal.  See Percy v. Shinseki, --- 
Vet.App. ----, 2009 WL 1027537 (Apr. 17, 2009).  However, in 
this case, the Veteran has not filed any substantive appeal 
or otherwise indicated his desire to proceed with an appeal 
of the RO's denial of entitlement to compensation under 
38 U.S.C.A. § 1151 for erosive esophagitis.  Moreover, the 
issue of entitlement to compensation under 38 U.S.C.A. § 1151 
for erosive esophagitis was not certified on appeal by the 
RO, and there is no indication in the claims file that VA has 
treated the Veteran's claim as if a substantive appeal has 
been filed.  See id.  Accordingly, this issue is not properly 
before the Board, and the Board will not address this issue 
in its decision.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

With respect to the Veteran's claim for entitlement to 
service connection for a psychiatric disorder, to include 
posttraumatic stress disorder (PTSD), the Board finds that 
remand is required in order to avoid prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993) (when the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced 
thereby).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held 
that a claim of entitlement to service connection for PTSD 
included any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  23 
Vet. App. 1 (2009).  In its February 2005 rating decision, 
the RO denied the Veteran's claim for service connection on 
the basis that the record did not reflect a diagnosis of 
PTSD.  The Board observes that the RO only addressed the 
Veteran's claim for entitlement to service connection for 
PTSD, even though there were other psychiatric diagnoses of 
record, including anxiety, depression, and bipolar disorder.  
The February 2005 rating decision made no findings as to 
whether the Veteran's other psychiatric disabilities were 
service-related.

As the RO has not yet adjudicated whether the Veteran's other 
psychiatric disorders encompassed within his claim for 
service connection for PTSD are related to his active duty 
service, remand is required for the RO to consider the 
evidence of record and readjudicate the claim in light of 
Clemons in order to avoid prejudice to the Veteran.  Bernard, 
4 Vet. App. at 392-94.

In addition, the claims file reflects that additional 
potentially relevant evidence has been associated with the 
Veteran's claims file since the November 2006 statement of 
the case, which the RO has not yet considered.  The evidence 
includes VA treatment records from December 2007 through 
March 2008 and a copy of an internet webpage regarding an 
explosion of a B-52 Bomber which the Veteran contends 
establishes that he was exposed to a stressor in service.  
While the Veteran submitted a waiver of RO consideration of 
the internet webpage, there is no indication that the Veteran 
has waived his right to have the RO consider the VA treatment 
records prior to the Board's consideration of his claim.  
Accordingly, this issue must be remanded for the RO to 
consider the new evidence in the first instance.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice to the 
Veteran of what information or evidence is 
needed in order to substantiate his claim 
for entitlement to service connection for 
a psychiatric disorder, to include PTSD, 
and it must assist the Veteran by making 
reasonable efforts to obtain the evidence 
needed.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

2.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The Veteran must then be given an 
opportunity to respond.

3.  After completing the above, reviewing 
the additional evidence submitted, and 
conducting any other development that may 
be indicated, the RO must readjudicate the 
Veteran's claim for entitlement to service 
connection for a psychiatric disorder, to 
include PTSD, consistent with the Court's 
holding in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  Specifically, the RO must 
determine whether service connection is 
warranted for any of the Veteran's 
diagnosed psychiatric disabilities.  If 
the claim remains denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


